108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Susan Jeanette SMITH;  Debbie Marcus;  Dawn Smith, andothers similarly situated, Plaintiffs-Appellants,v.Roy BECK, d/b/a Twin Peaks, Defendant-Appellee.
No. 96-1455.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 10, 1997.

Susan Jeanette Smith, Debbie Marcus, Dawn Smith, Appellants Pro Se.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Beck, No. CA-96-258-3-19 (D.S.C. Apr. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.